Case 6:20-cv-00473-ADA Document 49-1 Filed 11/16/20 Page 1 of 5




          EXHIBIT A




                               4
          Case 6:20-cv-00473-ADA Document 49-1 Filed 11/16/20 Page 2 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS                       Case No. 6:20-cv-00473-ADA
LICENSING AND DEVELOPMENT,                               Case No. 6:20-cv-00474-ADA
                                                         Case No. 6:20-cv-00475-ADA
                Plaintiff,                               Case No. 6:20-cv-00476-ADA
                                                         Case No. 6:20-cv-00477-ADA
                                                         Case No. 6:20-cv-00478-ADA
         v.                                              Case No. 6:20-cv-00479-ADA
                                                         Case No. 6:20-cv-00480-ADA
                                                         Case No. 6:20-cv-00481-ADA
                                                         Case No. 6:20-cv-00482-ADA
DELL TECHNOLOGIES INC., DELL INC.,                       Case No. 6:20-cv-00485-ADA
EMC CORPORATION, AND VMWARE,                             Case No. 6:20-cv-00486-ADA
INC.,

                Defendants.                              JURY TRIAL DEMANDED


                              [DRAFT] SCHEDULING ORDER

    Date                       Item
    October 21, 2020           Case Management Conference

    November 4, 2020           Deadline for Motions to Transfer
    December 9, 2020           Defendant serves preliminary 1 invalidity contentions in the form
                               of (1) a chart setting forth where in the prior art references each
                               element of the asserted claim(s) are found, (2) an identification
                               of any limitations the Defendant contends are indefinite or lack
                               written description under section 112, and (3) an identification
                               of any claims the Defendant contends are directed to ineligible
                               subject matter under section 101. Defendant shall also produce
                               (1) all prior art referenced in the invalidity contentions, (2)
                               technical documents, including software where applicable,
                               sufficient to show the operation of the accused product(s), and
                               (3) summary, annual sales information for the accused

1
  The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served and should do so seasonably upon identifying any such
material. Any amendment to add claims requires leave of court so that the Court can address any
scheduling issues.



                                                 5
           Case 6:20-cv-00473-ADA Document 49-1 Filed 11/16/20 Page 3 of 5




    Date                          Item
                                  product(s) for the two years preceding the filing of the
                                  Complaint, unless the parties agree to some other timeframe.

    January 6, 2021               Parties exchange claim terms for construction.

    January 20, 2021              Parties exchange proposed claim constructions.

    January 27, 2021              Parties disclose extrinsic evidence. Parties disclose extrinsic
                                  evidence. The parties shall disclose any extrinsic evidence,
                                  including the identity of any expert witness they may rely upon
                                  with respect to claim construction or indefiniteness. With
                                  respect to any expert identified, the parties shall identify the
                                  scope of the topics for the witness’s expected testimony. 2 With
                                  respect to items of extrinsic evidence, the parties shall identify
                                  each such item by production number or produce a copy of any
                                  such item if not previously produced.
    February 3, 2021              Deadline to meet and confer to narrow terms in dispute and
                                  exchange revised list of terms/constructions.

    February 17, 2021             Plaintiff files Opening claim construction brief, including any
                                  arguments that any claim terms are indefinite.

    March 17, 2021                Defendant files Responsive claim construction brief.

    March 31, 2021                Plaintiff files Reply claim construction brief.

    April 14, 2021                Defendant files Sur-Reply claim construction brief.

    April 19, 2021                Parties submit Joint Claim Construction Statement and provide
                                  copies of briefs to the Court.

                                  See General Issues Note #8 regarding providing copies of the
                                  briefing to the Court and the technical adviser (if appointed)

    April 21, 2021                Parties submit option technical tutorials to the Court and
                                  technical advisor (if appointed).

    April 29-30, 2021             Markman hearing at 9:00 a.m.
    May 3, 2021                   Fact Discovery opens; deadline to serve Initial Disclosures per
                                  Rule 26(a).

2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the
other party.



                                                     6
       Case 6:20-cv-00473-ADA Document 49-1 Filed 11/16/20 Page 4 of 5




Date                       Item

June 11, 2021              Deadline to add parties.

June 25, 2021              Deadline to serve Final Infringement and Invalidity Contentions.
                           After this date, leave of Court is required for any amendment to
                           Infringement o Invalidity contentions. This deadline does not
                           relieve the Parties of their obligation to seasonably amend if new
                           information is identified after initial contentions.



August 20, 2021            Deadline to amend pleadings. A motion is not required unless
                           the amendment adds patents or patent claims. (Note: This
                           includes amendments in response to a 12(c) motion.)
October 29, 2021           Deadline for the first of two meet and confers to discuss
                           significantly narrowing the number of claims asserted and prior
                           art references at issue. Unless the parties agree to the narrowing,
                           they are ordered to contact the Court’s Law Clerk to arrange a
                           teleconference with the Court to resolve the disputed issues.

December 10, 2021          Close of Fact Discovery.

December 22, 2021          Opening Expert Reports.

January 26, 2022           Rebuttal Expert Reports.

February 18, 2022          Close of Expert Discovery.

February 18, 2022          Deadline for the second of two meet and confers to discuss
(39 weeks after Markman)   narrowing the number of claims asserted and prior art references
                           at issue to triable limits. To the extent it helps the parties
                           determine these limits, the parties are encouraged to contact the
                           Court’s Law Clerk for an estimate of the amount of trial time
                           anticipated per side. The parties shall file a Joint Report within 5
                           business days regarding the results of the meet and confer.

February 25, 2022          Dispositive motion deadline and Daubert motion deadline.
(40 weeks after Markman)
                           See General Issues Note #8 regarding providing copies of the
                           briefing to the Court and the technical adviser (if appointed).

March 11, 2022             Serve Pretrial Disclosures (jury instructions, exhibit lists,
(42 weeks after Markman)   witness lists, discovery and deposition designations).

March 25, 2022             Serve objections to pretrial disclosures/rebuttal disclosures.


                                             7
        Case 6:20-cv-00473-ADA Document 49-1 Filed 11/16/20 Page 5 of 5




 Date                         Item
 (44 weeks after Markman)
 April 1, 2022                Serve objections to rebuttal disclosures and file motions in
 (45 weeks after Markman)     limine.

 April 8, 2022                File Joint Pretrial Order and Pretrial Submissions (jury
 (46 weeks after Markman)     instructions, exhibit lists, witness lists, discovery and deposition
                              designations); file oppositions to motions in limine.

 April 15, 2022               File Notice of Request for Daily Transcript or Real Time
 (47 weeks after Markman)     Reporting. If a daily transcript or real time reporting of court
                              proceedings is requested for trial, the party or parties making
                              said request shall file a notice with the Court and e-mail the
                              Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com.

                              Deadline to meet and confer regarding remaining objections and
                              disputes on motions in limine.

 April 19, 2022               File joint notice identifying remaining objections to pretrial
 (3 business days before      disclosures and disputes on motion in limine.
 Final Pretrial Conference)
 April 22, 2022               Final Pretrial Conference. The Court expects to set this date at
 (49 weeks after Markman)     the conclusion of the Markman Hearing.

 May 2, 2022                  Jury Selection/Trial. The Court expects to set this date at the
 (52 weeks after Markman)     conclusion of the Markman Hearing.


SIGNED this _____ day of ______________, 2020

                                                    ____________________________________
                                                    ALAN D ALBRIGHT
                                                    UNITED STATES DISTRICT JUDGE




                                                8
